ALLOWANCE
	This action is in response to Applicant’s submission dated March 18, 2021; in which Applicant elected the invention of Group I without traverse and provided a species for search purposes only.  Once the species was not found in the art, the full scope of the elected invention was searched in the art.  Claims 1-18 are allowed.


Examiner’s Amendment
	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	This application is in condition for allowance except for the presence of claims 22-23 directed to non-elected subject matter without traverse.  Accordingly, claims 22-23 have been cancelled.


Reasons for Allowance
the elected invention is free of the prior art and the form of the application is acceptable.  The closest prior art is Guile, WO 2004/065394, which teaches potent inhibitors of MCT1/2 that show that in T-lymphocytes, lactate efflux occurs via MCT1.  The main difference between the compounds of the reference and the instant compounds is that the former are thienopyrimidinediones versus the latter which are triazolopyrimidines.
 Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERICH A LEESER whose telephone number is (571)272-9932.  The Examiner can normally be reached Monday through Friday from 10-6 PST, M-F. EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.  The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.  If you would like assistance from a USPTO 

/ERICH A LEESER/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        
United States Patent and Trademark Office			 
Tel. No.: (571) 272-9932